UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02679 DAVIS SERIES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2013 Date of reporting period: September 30, 2013 ITEM 1. SCHEDULE OF INVESTMENTS DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND September 30, 2013 (Unaudited) Shares Value COMMON STOCK – (92.60%) CONSUMER DISCRETIONARY – (17.70%) Consumer Durables & Apparel – (2.68%) Compagnie Financiere Richemont S.A., Unit A(Switzerland) $ Hunter Douglas N.V.(Netherlands) NIKE, Inc., Class B Consumer Services – (1.15%) Las Vegas Sands Corp. Media – (6.53%) DISH Network Corp., Class A* Liberty Global PLC, Series C* Walt Disney Co. Retailing – (7.34%) Lowe's Cos, Inc. Netflix Inc.* Priceline.com Inc.* TJX Cos, Inc. Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (7.12%) Food & Staples Retailing – (2.02%) Brasil Pharma S.A.(Brazil) * CVS Caremark Corp. Wal-Mart Stores, Inc. Food, Beverage & Tobacco – (4.14%) Coca-Cola Co. Diageo PLC(United Kingdom) Philip Morris International Inc. Unilever N.V., NY Shares(Netherlands) Household & Personal Products – (0.96%) Colgate-Palmolive Co. Total Consumer Staples ENERGY – (1.92%) Schlumberger Ltd. Total Energy FINANCIALS – (15.39%) Banks – (4.04%) Commercial Banks – (4.04%) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (8.10%) Capital Markets – (1.77%) CETIP S.A. - Mercados Organizados(Brazil) Charles Schwab Corp. 1 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) September 30, 2013 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Diversified Financial Services – (6.33%) Berkshire Hathaway Inc., Class B* $ JPMorgan Chase & Co. Insurance – (3.25%) Multi-line Insurance – (0.63%) Loews Corp. Property & Casualty Insurance – (2.62%) Chubb Corp. Markel Corp.* Total Financials HEALTH CARE – (11.25%) Health Care Equipment & Services – (9.58%) Diagnosticos da America S.A.(Brazil) IDEXX Laboratories, Inc.* Laboratory Corp. of America Holdings* UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (1.67%) Agilent Technologies, Inc. Johnson & Johnson Total Health Care INDUSTRIALS – (15.04%) Capital Goods – (6.85%) 3M Co. Boeing Co. Deere & Co. PACCAR Inc. Textron Inc. TransDigm Group, Inc.* Commercial & Professional Services – (0.61%) Experian PLC(United Kingdom) Transportation – (7.58%) C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. Kuehne & Nagel International AG(Switzerland) Wesco Aircraft Holdings, Inc.* Total Industrials INFORMATION TECHNOLOGY – (20.24%) Semiconductors & Semiconductor Equipment – (2.82%) Altera Corp. Applied Materials, Inc. 2 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) September 30, 2013 (Unaudited) Shares/Units/Principal Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (CONTINUED) Semiconductors & Semiconductor Equipment – (Continued) Intel Corp. $ Texas Instruments Inc. Software & Services – (16.89%) Angie's List Inc.* Google Inc., Class A* International Business Machines Corp. Microsoft Corp. Oracle Corp. Salesforce.com, Inc.* SAP AG, ADR(Germany) SINA Corp.(China)* Youku Tudou Inc., ADR(China)* Technology Hardware & Equipment – (0.53%) Hewlett-Packard Co. Total Information Technology MATERIALS – (3.89%) Air Products and Chemicals, Inc. Lafarge S.A.(France) Sherwin-Williams Co. Sigma-Aldrich Corp. Total Materials TELECOMMUNICATION SERVICES – (0.05%) America Movil S.A.B. de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $327,056,133) STOCK WARRANTS – (0.66%) FINANCIALS – (0.66%) Banks – (0.66%) Commercial Banks – (0.66%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $1,764,508) SHORT-TERM INVESTMENTS – (7.13%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.11%, 10/01/13, dated 09/30/13, repurchase value of $33,596,103 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.00%, 05/15/14-09/20/43, total market value $34,267,920) $ TOTAL SHORT-TERM INVESTMENTS – (Identified cost $33,596,000) Total Investments – (100.39%) – (Identified cost $362,416,641) – (a) Liabilities Less Other Assets – (0.39%) Net Assets – (100.00%) $ 3 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) September 30, 2013 (Unaudited) ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $380,233,922. At September 30, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 19 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 4 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND September 30, 2013 (Unaudited) Principal Value MORTGAGES – (98.64%) COLLATERALIZED MORTGAGE OBLIGATIONS – (71.26%) Fannie Mae, 4.50%, 01/25/14 $ $ Fannie Mae, 4.00%, 01/25/19 Fannie Mae, 4.00%, 02/25/19 Fannie Mae, 4.00%, 07/25/23 Fannie Mae, 4.00%, 11/25/23 Fannie Mae, 2.00%, 01/25/28 Fannie Mae, 3.50%, 12/25/31 Fannie Mae, 3.50%, 09/25/36 Fannie Mae, 0.3789%, 02/25/37(a) Fannie Mae, 0.4289%, 03/25/37(a) Fannie Mae, 0.5289%, 07/25/37(a) Fannie Mae, 0.6789%, 06/25/38(a) Fannie Mae, 4.50%, 12/25/41 Fannie Mae, 3.00%, 10/25/42 Fannie Mae, 2.70%, 03/25/43 Fannie Mae Whole Loan, 5.31%, 08/25/33 Fannie Mae Whole Loan, 5.09%, 11/25/43 Fannie Mae Whole Loan, 6.292%, 08/25/47(a) Freddie Mac, 3.50%, 01/15/18 Freddie Mac, 4.50%, 05/15/18 Freddie Mac, 1.50%, 07/15/18 Freddie Mac, 4.50%, 07/15/18 Freddie Mac, 4.00%, 10/15/18 Freddie Mac, 4.50%, 02/15/19 Freddie Mac, 4.50%, 09/15/23 Freddie Mac, 3.50%, 02/15/24 Freddie Mac, 3.50%, 07/15/24 Freddie Mac, 5.00%, 01/15/25 Freddie Mac, 3.50%, 04/15/25 Freddie Mac, 3.00%, 12/15/25 Freddie Mac, 4.00%, 01/15/26 Freddie Mac, 3.00%, 10/15/26 Freddie Mac, 4.00%, 01/15/28 Freddie Mac, 4.50%, 04/15/32 Freddie Mac, 4.50%, 08/15/36 Freddie Mac, 4.00%, 03/15/37 Freddie Mac, 4.00%, 01/15/38 Freddie Mac, 3.00%, 06/15/39 Freddie Mac, 2.50%, 09/15/40 Freddie Mac, 4.00%, 12/15/40 Freddie Mac Structured Pass-Through, 6.50%, 02/25/43 Ginnie Mae, 2.00%, 11/16/27 Ginnie Mae, 4.00%, 11/20/30 Ginnie Mae, 4.00%, 05/20/33 Ginnie Mae, 3.00%, 09/16/34 Ginnie Mae, 3.536%, 09/16/35 5 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) September 30, 2013 (Unaudited) Principal Value MORTGAGES – (CONTINUED) COLLATERALIZED MORTGAGE OBLIGATIONS – (CONTINUED) Ginnie Mae, 3.421%, 11/16/35 $ $ Ginnie Mae, 3.50%, 07/20/36 Ginnie Mae, 5.4449%, 12/16/36(a) Ginnie Mae, 6.1279%, 04/20/37(a) Ginnie Mae, 3.00%, 06/20/38 Ginnie Mae, 2.7166%, 02/16/44 Total Collateralized Mortgage Obligations FANNIE MAE POOLS – (18.48%) 4.832%, 01/01/15, Pool No. 725788 6.00%, 09/01/17, Pool No. 665776 4.50%, 03/01/18, Pool No. AJ0354 5.00%, 03/01/18, Pool No. 357369 4.50%, 08/01/18, Pool No. 254833 3.50%, 01/01/21, Pool No. MA0629 2.50%, 11/01/22, Pool No. AQ4765 2.50%, 10/01/27, Pool No. AP9869 4.00%, 02/01/30, Pool No. MA0329 6.50%, 07/01/32, Pool No. 635069 2.201%, 05/01/35, Pool No. 826242 (b) 2.403%, 01/01/36, Pool No. 848973 (b) 5.617%, 04/01/36, Pool No. 851605 (b) 6.00%, 09/01/37, Pool No. 888796 6.132%, 10/01/37, Pool No. AL1846 (b) Total Fannie Mae Pools FREDDIE MAC POOLS – (7.01%) 5.50%, 12/01/18, Pool No. G11684 3.50%, 03/01/21, Pool No. J14793 5.50%, 11/01/21, Pool No. G12454 5.50%, 06/01/22, Pool No. G12688 2.50%, 05/01/23, Pool No. G14738 4.00%, 05/01/24, Pool No. J09596 3.50%, 01/01/26, Pool No. G18373 2.502%, 12/01/34, Pool No. 1H1238 (b) 2.716%, 04/01/36, Pool No. 848422 (b) Total Freddie Mac Pools GINNIE MAE POOLS – (1.89%) 5.00%, 10/20/40, Pool No. 783539 Total Ginnie Mae Pools TOTAL MORTGAGES – (Identified cost $107,140,039) OTHER AGENCIES – (0.24%) Housing Urban Development, 6.00%, 08/01/20 TOTAL OTHER AGENCIES – (Identified cost $260,000) 6 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) September 30, 2013 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (0.70%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.11%, 10/01/13, dated 09/30/13, repurchase value of $762,002 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.00%, 05/15/14-09/20/43, total market value $ $ TOTAL SHORT-TERM INVESTMENTS – (Identified cost $762,000) Total Investments – (99.58%) – (Identified cost $108,162,039) – (c) Other Assets Less Liabilities – (0.42%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of September 30, 2013, may change daily or less frequently and are based on indices of market interest rates. For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) The interest rates on adjustable rate securities, shown as of September 30, 2013, may change daily or less frequently and are based on indices of market interest rates. (c) Aggregate cost for federal income tax purposes is $108,162,039. At September 30, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 19 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND September 30, 2013 (Unaudited) Principal Value FANNIE MAE – (10.34%) 1.05%, 10/22/13 $ $ 0.32%, 10/25/13(a) 0.1519%, 11/08/13(a) 0.75%, 12/18/13 2.75%, 03/13/14 1.35%, 03/21/14 2.50%, 05/15/14 TOTAL FANNIE MAE – (Identified cost $23,410,717) FEDERAL FARM CREDIT BANK – (11.56%) 3.875%, 10/07/13 0.22%, 10/15/13(a) 0.1317%, 12/06/13(a) 0.1823%, 12/16/13(a) 1.30%, 12/23/13 0.15%, 01/17/14 0.025%, 02/10/14(a) 0.1489%, 07/25/14(a) TOTAL FEDERAL FARM CREDIT BANK – (Identified cost $26,166,534) FEDERAL HOME LOAN BANK – (27.12%) 3.625%, 10/18/13 0.10%, 11/06/13 0.29%, 11/14/13 0.14%, 11/15/13(a) 0.30%, 12/04/13 0.30%, 12/06/13 3.125%, 12/13/13 4.00%, 12/13/13 0.875%, 12/27/13 1.00%, 12/27/13 0.083%, 01/03/14(a) 0.26%, 01/23/14 1.125%, 01/29/14 0.062%, 02/07/14(a) 0.125%, 03/04/14 0.18%, 03/04/14 0.125%, 03/27/14 0.133%, 04/01/14(a) 0.125%, 08/22/14 TOTAL FEDERAL HOME LOAN BANK – (Identified cost $61,420,263) FREDDIE MAC – (13.85%) 0.50%, 10/15/13 0.875%, 10/28/13 0.1526%, 11/04/13(a) 4.875%, 11/15/13 8 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND - (CONTINUED) September 30, 2013 (Unaudited) Principal Value FREDDIE MAC – (CONTINUED) 0.36%, 11/18/13(a) $ $ 0.375%, 11/27/13 0.625%, 12/23/13 5.00%, 01/30/14 1.35%, 04/29/14 1.00%, 07/30/14 TOTAL FREDDIE MAC – (Identified cost $31,373,724) OTHER AGENCIES – (1.27%) AID - Israel, 0.1075%, 11/15/13(Israel)(b) TOTAL OTHER AGENCIES – (Identified cost $2,874,623) REPURCHASE AGREEMENTS – (35.74%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.11%, 10/01/13, dated 09/30/13, repurchase value of $80,938,247 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.00%, 05/15/14-09/20/43, total market value $82,556,760) TOTAL REPURCHASE AGREEMENTS – (Identified cost $80,938,000) Total Investments – (99.88%) – (Identified cost $226,183,861) – (c) Other Assets Less Liabilities – (0.12%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of September 30, 2013, may change daily or less frequently and are based on indices of market interest rates. For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) Zero coupon bonds reflect the effective yield on the date of purchase. (c) Aggregate cost for federal income tax purposes is $226,183,861. Please refer to "Notes to Schedule of Investments" on page 19 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 9 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND September 30, 2013 (Unaudited) Shares/Units Value COMMON STOCK – (96.79%) CONSUMER DISCRETIONARY – (1.63%) Retailing – (1.63%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary CONSUMER STAPLES – (2.90%) Food & Staples Retailing – (2.90%) CVS Caremark Corp. Total Consumer Staples ENERGY – (2.87%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (86.95%) Banks – (13.49%) Commercial Banks – (13.49%) ICICI Bank Ltd., ADR(India) SKBHC Holdings LLC*(a) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (43.12%) Capital Markets – (25.21%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Oaktree Capital Group LLC, Class A Consumer Finance – (11.70%) American Express Co. First Marblehead Corp.* Diversified Financial Services – (6.21%) Bank of America Corp. Cielo S.A.(Brazil) Visa Inc., Class A Insurance – (30.22%) Multi-line Insurance – (10.33%) American International Group, Inc. Loews Corp. Property & Casualty Insurance – (10.23%) Markel Corp.* Progressive Corp. 10 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND - (CONTINUED) September 30, 2013 (Unaudited) Shares/Units/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (9.66%) Alleghany Corp.* $ Everest Re Group, Ltd. Real Estate – (0.12%) Brookfield Property Partners L.P. Total Financials INFORMATION TECHNOLOGY – (2.44%) Software & Services – (2.44%) Google Inc., Class A* Total Information Technology TOTAL COMMON STOCK – (Identified cost $344,614,291) SHORT-TERM INVESTMENTS – (3.26%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.11%, 10/01/13, dated 09/30/13, repurchase value of $20,112,061 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.00%, 05/15/14- 09/20/43, total market value $20,514,240) $ TOTAL SHORT-TERM INVESTMENTS – (Identified cost $20,112,000) Total Investments – (100.05%) – (Identified cost $364,726,291) – (b) Liabilities Less Other Assets – (0.05%) Net Assets – (100.00%) $ ADR: American Depositary Receipt GDR: Global Depositary Receipt * Non-Income producing security. (a) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $8,021,056 or 1.30% of the Fund’s net assets as of September 30, 2013. (b) Aggregate cost for federal income tax purposes is $370,226,984. At September 30, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 19 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 11 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND September 30, 2013 (Unaudited) Shares Value COMMON STOCK – (63.43%) CONSUMER DISCRETIONARY – (9.93%) Consumer Services – (1.71%) School Specialty, Inc.*(a) $ Media – (3.03%) News Corp., Class A* Twenty-First Century Fox, Inc., Class A Retailing – (5.19%) Amazon.com, Inc.* Kohl's Corp. Total Consumer Discretionary CONSUMER STAPLES – (4.94%) Food & Staples Retailing – (2.35%) Whole Foods Market, Inc. Food, Beverage & Tobacco – (2.59%) Tyson Foods, Inc., Class A Total Consumer Staples ENERGY – (8.84%) Devon Energy Corp. Nabors Industries Ltd. Transocean Ltd.(Switzerland) Total Energy FINANCIALS – (10.43%) Diversified Financials – (8.24%) Consumer Finance – (2.60%) ADFITECH, Inc.* American Express Co. Diversified Financial Services – (5.64%) Bank of America Corp. Citigroup Inc. Real Estate – (2.19%) Forest City Enterprises, Inc., Class A* Total Financials HEALTH CARE – (6.50%) Health Care Equipment & Services – (3.37%) Universal Health Services, Inc., Class B Pharmaceuticals, Biotechnology & Life Sciences – (3.13%) Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (11.33%) Capital Goods – (8.10%) General Electric Co. Masco Corp. Quanta Services, Inc.* 12 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) September 30, 2013 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Commercial & Professional Services – (3.23%) Waste Connections, Inc. $ Total Industrials INFORMATION TECHNOLOGY – (3.74%) Semiconductors & Semiconductor Equipment – (3.74%) Fairchild Semiconductor International, Inc.* International Rectifier Corp.* Total Information Technology MATERIALS – (6.09%) Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold Inc. Molycorp, Inc.* United States Steel Corp. Total Materials UTILITIES – (1.63%) AES Corp. Total Utilities TOTAL COMMON STOCK – (Identified cost $213,918,773) CONVERTIBLE PREFERRED STOCK – (4.16%) INDUSTRIALS – (1.93%) Transportation – (1.93%) Continental Airlines Finance Trust II, 6.00%, Conv. Pfd. Total Industrials UTILITIES – (2.23%) AES Trust III, 6.75%, Conv. Pfd. Total Utilities TOTAL CONVERTIBLE PREFERRED STOCK – (Identified cost $11,771,498) CONVERTIBLE BONDS – (17.90%) FINANCIALS – (2.11%) Real Estate – (2.11%) Forest City Enterprises, Inc., Conv. Sr. Notes, 4.25%, 08/15/18 $ Total Financial INDUSTRIALS – (4.16%) Capital Goods – (4.16%) United Rentals, Inc., Conv. Sr. Notes, 4.00%, 11/15/15 Total Industrials INFORMATION TECHNOLOGY – (4.73%) Semiconductors & Semiconductor Equipment – (4.73%) Intel Corp., Conv. Jr. Sub. Deb., 3.25%, 08/01/39 Total Information Technology 13 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) September 30, 2013 (Unaudited) Principal Value CONVERTIBLE BONDS – (CONTINUED) MATERIALS – (6.90%) Molycorp, Inc., Conv. Sr. Notes, 3.25%, 06/15/16 $ $ Molycorp, Inc., Conv. Sr. Notes, 6.00%, 09/01/17 United States Steel Corp., Conv. Sr. Notes, 2.75%, 04/01/19 Total Materials TOTAL CONVERTIBLE BONDS – (Identified cost $52,182,277) CORPORATE BONDS – (2.23%) CONSUMER DISCRETIONARY – (0.37%) Retailing – (0.37%) Kohl's Corp., Sr. Notes, 6.25%, 12/15/17 Total Consumer Discretionary FINANCIALS – (0.40%) Real Estate – (0.40%) Thornburg Mortgage, Inc., Sr. Notes, 8.00%, 05/15/13(b) Total Financials HEALTH CARE – (0.29%) Pharmaceuticals, Biotechnology & Life Sciences – (0.29%) Valeant Pharmaceuticals International, Inc., 144A Sr. Notes, 6.75%, 08/15/21(Canada)(c) Total Health Care INDUSTRIALS – (0.35%) Capital Goods – (0.35%) Masco Corp., Sr. Notes, 6.125%, 10/03/16 Total Industrials MATERIALS – (0.82%) Molycorp, Inc., Sr. Notes, 10.00%, 06/01/20 Total Materials TOTAL CORPORATE BONDS – (Identified cost $16,064,931) SHORT-TERM INVESTMENTS – (1.77%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.11%, 10/01/13, dated 09/30/13, repurchase value of $6,278,019 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.00%, 05/15/14-09/20/43, total market value TOTAL SHORT-TERM INVESTMENTS – (Identified cost $6,278,000) Total Investments – (89.49%) – (Identified cost $300,215,479) – (d) Other Assets Less Liabilities – (10.51%) Net Assets – (100.00%) $ 14 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) September 30, 2013 (Unaudited) * Non-Income producing security. (a) Affiliated Company. Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the period ended September 30, 2013. The aggregate fair value of the securities of affiliated companies held by the Fund as of September 30, 2013, amounts to $6,055,438. Transactions during the period in which the issuers were affiliates are as follows: Security Shares December 31, 2012 Gross Additions (1) Gross Reductions Shares September 30, 2013 Dividend Income School Specialty, Inc. – – $ – (1) Gross additions due to corporate action. (b) This security is in default and is not accruing income. The interest rate shown is the original, contractual interest rate. The Fund may hold securities in default, and is not obligated to dispose of securities whose issuers or underlying obligors subsequently default. As of September 30, 2013, the value of defaulted securities amounted to $1,429,750 (cost: $9,921,191) or 0.40% of the Fund's net assets. (c) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $1,045,000 or 0.29% of the Fund's net assets as of September 30, 2013. (d) Aggregate cost for federal income tax purposes is $300,215,479. At September 30, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 19 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 15 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND September 30, 2013 (Unaudited) Shares Value COMMON STOCK – (92.18%) FINANCIALS – (89.77%) Real Estate – (89.77%) Real Estate Investment Trusts (REITs) – (82.10%) Diversified REITs – (7.75%) British Land Co. PLC(United Kingdom) $ Cousins Properties, Inc. Land Securities Group PLC(United Kingdom) Liberty Property Trust Vornado Realty Trust Industrial REITs – (3.42%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Prologis, Inc. Office REITs – (16.89%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Corporate Office Properties Trust Digital Realty Trust, Inc. DuPont Fabros Technology Inc. SL Green Realty Corp. Residential REITs – (19.50%) American Campus Communities, Inc. AvalonBay Communities, Inc. BRE Properties, Inc. Campus Crest Communities, Inc. Education Realty Trust, Inc. Essex Property Trust, Inc. Post Properties, Inc. Retail REITs – (19.77%) Acadia Realty Trust CBL & Associates Properties, Inc. DDR Corp. Federal Realty Investment Trust General Growth Properties, Inc. Hammerson PLC(United Kingdom) Simon Property Group, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Specialized REITs – (14.77%) American Tower Corp. HCP, Inc. Host Hotels & Resorts Inc. LaSalle Hotel Properties 16 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) September 30, 2013 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Investment Trusts (REITs) – (Continued) Specialized REITs – (Continued) Public Storage $ Rayonier Inc. Ventas, Inc. Real Estate Management & Development – (7.67%) Real Estate Operating Companies – (7.67%) Forest City Enterprises, Inc., Class A* Total Financials TELECOMMUNICATION SERVICES – (2.41%) SBA Communications Corp., Class A* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $217,633,183) PREFERRED STOCK – (0.44%) FINANCIALS – (0.44%) Real Estate – (0.44%) Real Estate Investment Trusts (REITs) – (0.44%) Office REITs – (0.44%) DuPont Fabros Technology Inc., 7.625%, Series B TOTAL PREFERRED STOCK – (Identified cost $1,025,000) CONVERTIBLE BONDS – (3.51%) FINANCIALS – (3.51%) Real Estate – (3.51%) Real Estate Investment Trusts (REITs) – (2.82%) Office REITs – (2.82%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ Real Estate Management & Development – (0.69%) Real Estate Operating Companies – (0.69%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $5,855,000) SHORT-TERM INVESTMENTS – (2.17%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.11%, 10/01/13, dated 09/30/13, repurchase value of $5,064,015 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.00%, 05/15/14-09/20/43, total market value TOTAL SHORT-TERM INVESTMENTS – (Identified cost $5,064,000) 17 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) September 30, 2013 (Unaudited) Total Investments – (98.30%) – (Identified cost $229,577,183) – (b) $ Other Assets Less Liabilities – (1.70%) Net Assets – (100.00%) $ * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $6,590,531 or 2.82% of the Fund's net assets as of September 30, 2013. (b) Aggregate cost for federal income tax purposes is $230,229,783. At September 30, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ Please refer to "Notes to Schedule of Investments" on page 19 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 18 DAVIS SERIES, INC. Notes to Schedule of Investments September 30, 2013 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds' assets are valued. Fixed income securities with more than 60 days to maturity are generally valued using evaluated prices or matrix pricing methods determined by an independent pricing service which takes into consideration factors such as yield, maturity, liquidity, ratings, and traded prices in identical or similar securities. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Funds' investment adviser, identifies as a significant event occurring before the Funds' assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Funds' Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser's portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Funds' Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Fair valuation standardized methodologies used by the Funds for equity securities include, but are not limited to, adjusting the value based on changes in an appropriate securities index and applying liquidity discounts. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. For Davis Government Money Market Fund, in compliance with Rule 2a-7 of the Investment Company Act of 1940, securities are valued at amortized cost, which approximates market value. The Funds' valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Funds' investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. Money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 19 DAVIS SERIES, INC. Notes to Schedule of Investments – (Continued) September 30, 2013 (Unaudited) Security Valuation – (Continued) Value Measurements - (Continued) The following is a summary of the inputs used as of September 30, 2013 in valuing each Fund's investments carried at value: Investments in Securities at Value Davis Davis Davis Davis Government Davis Appreciation Davis Opportunity Government Money Market Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer Discretionary $ $ – $ – $ $ $ – Consumer Staples – – – Energy – – – Financials – – Health Care – Industrials – Information Technology – – – Materials – Telecommunication Services – Utilities – Total Level 1 – – Level 2 – Other Significant Observable Inputs: Equity securities: Consumer Discretionary – Financials – Industrials – Debt securities issued by U.S. Treasuries and U.S. Government corporations and agencies: Long-term – Short-term – Convertible debt securities – Corporate debt securities – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Financials – Total Level 3 – Total Investments $ There were no transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the three months ended September 30, 2013. 20 DAVIS SERIES, INC. Notes to Schedule of Investments – (Continued) September 30, 2013 (Unaudited) Security Valuation – (Continued) Value Measurements - (Continued) The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended September 30, 2013: Davis Financial Fund Investment Securities: Beginning balance $ 8,504,465 Increase in unrealized depreciation Ending balance $ 8,021,056 Increase in unrealized depreciation during the period on Level 3 securities still held at September 30, 2013 $ There were no transfers of investments into or out of Level 3 of the fair value hierarchy during the period. The following table is a summary of those assets in which significant unobservable inputs (Level 3) were used by the Adviser in determining fair value. Note that these amounts exclude any valuations provided by a pricing service or broker. Davis Financial Fund Assets Table Investments at Value: Equity securities: Fair value at September 30, 2013 $ Valuation technique Index-based value adjustment with liquidity discount Unobservable input Discount rate Amount 25% The significant unobservable input used in the fair value measurement of equity securities is the discount rate, which, if changed, would affect the fair value of the Fund's investment. Generally, an increase in discount rates would result in a decrease in the fair value of the investment. 21 ITEM 2. CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3. EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS VARIABLE ACCOUNT FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: November 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: November 27, 2013 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date: November 27, 2013
